Case 1:20-cv-02769-JMS-DML Document 1 Filed 10/26/20 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  HARRY MOON                                   )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            ) CAUSE NO. 1:20-cv-2769
                                               )
  COOPER’S HAWK, LLC                           )
                                               )
                           Defendant,          )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of his Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e and

  42 U.S.C. § 1981 as amended by the Civil Rights Act of 1991; 28 U.S.C. §§ 1331 and

  1343.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice of right to sue on August 8, 2020.

                                          PARTIES

     3. Plaintiff is an African-American male and at all relevant times he resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
Case 1:20-cv-02769-JMS-DML Document 1 Filed 10/26/20 Page 2 of 5 PageID #: 2




                                            FACTS

     5. Plaintiff began working for the Defendant in May 2019.

     6. Plaintiff performed his job well.

     7. After Plaintiff began working at Defendant he informed management that the staff

  refused to train him and that co-workers (Caucasian) shoved and pushed him.

  Management did nothing.

     8. In July 2019, a Caucasian male cook called Plaintiff a "nigga" and attempted to

  fight him. Plaintiff informed management that the Caucasian cook called him a "nigga".

  Management did nothing.

     9. In July 2019, the Caucasian male called Plaintiff a "bitch" and again called him a

  "nigga" several times. Plaintiff told the Caucasian male if he continues to call him a

  "nigga" it would be a problem. In addition, the Caucasian male told Plaintiff that “if he

  act like a nigga and a bitch he was going to treat him like one.”

     10. Management was present when the Caucasian male called Plaintiff a "bitch" and a

  "nigga" several times. Management told both the Caucasian employee and Plaintiff to go

  home.

     11. The next day Plaintiff contacted his manager and asked if he could come in early

  to make up his hours. Management informed Plaintiff that he was being suspended.

     12. On July 30, 2019, Plaintiff asked to speak to the general manager (“GM”). The

  meeting included Plaintiff, the Defendant’s GM and Plaintiff’s mother-in-law.

     13. Plaintiff’s mother-in-law and Plaintiff informed Defendant’s general manager that

  he was being treated differently, that he was called a "nigga" and a "bitch". Defendant’s

  GM did nothing.
Case 1:20-cv-02769-JMS-DML Document 1 Filed 10/26/20 Page 3 of 5 PageID #: 3




     14. In addition, Plaintiff spoke to HR about the incident and HR did nothing.

     15. The next day Plaintiff was terminated for allegedly violating Defendant’s zero

  tolerance policy. However, the Caucasian male called Plaintiff a "nigga" on several

  occasions, called Plaintiff a "bitch" and attempted to fight Plaintiff, however, he was not

  terminated.

     16. Similarly situated Caucasian employee engaged in conduct of comparable

  seriousness, but they were not been terminated.

     17. Plaintiff was terminated due to his race.

     18. Plaintiff was subjected to racial harassment.

     19. Plaintiff was subjected to a hostile work environment.

     20. Plaintiff was terminated because he engaged in protected activity.

                                          COUNT I

     21. Plaintiff incorporates by reference paragraphs 1-20.

     22. Defendant, as a result of terminating Plaintiff due to his race, violated 42 U.S.C. §

  1981.

                                          COUNT II

     23. Plaintiff incorporates by reference paragraphs 1-20.

     24. Defendant, as a result of terminating Plaintiff due to his race, violated Title VII 42

  U.S.C. § 2000 et al.

                                         COUNT III

     25. Plaintiff incorporates by reference paragraphs 1-20.

     26. Defendant subjected Plaintiff to racial harassment in violation Title VII 42 U.S.C.

  § 2000 et al.
Case 1:20-cv-02769-JMS-DML Document 1 Filed 10/26/20 Page 4 of 5 PageID #: 4




                                          COUNT IV

     27. Plaintiff incorporates by reference paragraphs 1-20.

     28. Defendant subjected Plaintiff to racial harassment in violation of 42 U.S.C. §

  1981.

                                           COUNT V

     29. Plaintiff incorporates by reference paragraphs 1-20.

     30. Defendant subjected Plaintiff to a hostile work environment in violation of Title

  VII 42 U.S.C. § 2000 et al.

                                          COUNT VI

     31. Plaintiff incorporates by reference paragraphs 1-20.

     32. Defendant subjected Plaintiff to a hostile work environment in violation of 42

  U.S.C. § 1981.

                                          COUNT VII

     33. Plaintiff incorporates by reference paragraphs 1-20.

     34. Defendant, as a result of terminating Plaintiff due to him engaging in protected

  activity, violated Title VII 42 U.S.C. § 2000 et al.

                                         COUNT VIII

     35. Plaintiff incorporates by reference paragraphs 1-20.

     36. Defendant, as a result of terminating Plaintiff due to him engaging in protected

  activity, violated 42 U.S.C. § 1981.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

          A. Award Plaintiff back pay and benefits lost;
Case 1:20-cv-02769-JMS-DML Document 1 Filed 10/26/20 Page 5 of 5 PageID #: 5




         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

             pain and suffering, inconvenience, mental anguish and loss of enjoyment of

             life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff her cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

             this case.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd #31235-49
  Amber Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
